UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2016 Tesla Motors, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34756 91-2197729 (State or other jurisdiction of incorporation) (Commission File Number) (IRS EmployerIdentification No.) 3500 Deer Creek Road Palo Alto, California 94304 (Address of principal executive offices, including zip code) (650) 681-5000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry Into Material Definitive Agreement. Amendment to Credit Agreement On December 15, 2016, Tesla Motors, Inc. (the “Company”) and its subsidiary Tesla Motors Netherlands B.V. (“Tesla B.V.” and together with the Company, collectively, the “Borrowers”), entered into the Fifth Amendment (the “Credit Agreement Amendment”) to the ABL Credit Agreement, dated as of June 10, 2015 (as amended, modified or supplemented, the “Credit Agreement”), among the Borrowers, the lenders party thereto, and Deutsche Bank AG New York Branch, as administrative agent and collateral agent, and the other agents party thereto.The Credit Agreement Amendment increased the revolving commitments under the Credit Agreement by $200.0 million, thereby increasing the total revolving commitments from $1.0 billion to $1.2 billion, and amended the Credit Agreement to permit the Borrowers to obtain up to $50.0 million of additional commitments pursuant to the terms of the Credit Agreement. Amendment to Warehouse Agreement; Assumption Agreement On December 15, 2016, Tesla Finance LLC (“TFL”) and Tesla 2014 Warehouse SPV LLC (the “Borrower”), each a wholly-owned direct or indirect subsidiary of the Company, entered into Amendment No. 2 (the “Warehouse Agreement Amendment”) to the Loan and Security Agreement, dated as of August 31, 2016 (as amended, modified or supplemented, the “Warehouse Agreement”), among TFL, the Borrower, the lenders and group agents party thereto, and Deutsche Bank AG, New York Branch, as administrative agent (the “Warehouse Administrative Agent”).Among other things, the Warehouse Agreement Amendment increased the maximum facility limit under the Warehouse Agreement by $300.0 million, thereby increasing the total facility limit from $300.0 million to $600.0 million, and modified certain terms to facilitate the joinder of certain types of additional lenders, including those in the Citi Lending Group (as defined below).
